Exhibit 10.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote omissions.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of December 18th, 2008 (the “Agreement”), is
made by and between Casella Waste Systems, Inc., a Delaware corporation with an
address of 25 Greens Hill Lane, Rutland, Vermont 05701 (the “Company”), and John
S. Quinn, an individual with an address of [**](the “Employee”).

 

WHEREAS, the Company is in the business of providing solid waste management,
disposal, resource recovery and recycling services and related businesses; and

 

WHEREAS, the Company and the Employee are mutually desirous that the Company
employ the Employee, and the Employee accepts employment, upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the Company and the
Employee, intending to be legally bound, do hereby agree as follows:

 

1.     Duties.

 

1.1  During the Agreement Term (as defined below), the Employee shall be a
Senior Vice President and Chief Financial Officer of the Company (or such other
and comparable titles and positions as shall be given the Employee by the Board
of Directors (the “Board”) of the Company), and shall faithfully perform for the
Company the duties of said office. The Employee shall have such corporate power
and authority as are necessary to perform the duties of such office and any
other office(s) that are so assigned to him. The Employee shall report to the
Chairman and Chief Executive Officer of the Company. The Employee shall devote
substantially all of his business time and effort to the performance of his
duties hereunder, shall use all reasonable efforts to advance the best interests
of the Company and shall not engage in outside business activities which
materially interfere with the performance of his duties hereunder; provided,
however, that, subject to Section 6 below, nothing in this Agreement shall
preclude the Employee from devoting reasonable periods required for
participating in his family business ventures or in other professional,
educational, philanthropic, public interest, charitable, social or community
activities.

 

The duties to be performed by the Employee hereunder shall be performed
primarily in Rutland, Vermont, subject to reasonable travel requirements on
behalf of the Company.

 

2.             Agreement Term. The Company hereby employs the Employee, and the
Employee hereby accepts such employment, for an initial term (“Initial Term”)
commencing January 5, 2009 and ending on the third anniversary of such date,
unless sooner terminated in accordance with the provisions of Section 4. The
term of this Agreement shall be automatically extended for an additional year at
the expiration of the Initial Term or any succeeding term (such Initial Term and
any succeeding terms being hereinafter referred to as “Agreement Term”), unless
terminated by the Company or the Employee pursuant to the terms of Section 4 of
this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Compensation and Expenses.

 

3.1.1        Base Salary. Subject to the next sentence of this Section 3.1.1,
the Employee shall be compensated at the annual rate of two hundred eighty five
thousand dollars ($285,000) (“Base Salary”), payable on a bi-weekly basis in
accordance with the Company’s standard payroll procedures. The Base Salary will
be subject to annual reviews in accordance with Company policy.  Such reviews
shall form the basis for any increase in Base Salary.

 

3.1.2        Initial Stock Options.  The Company shall grant to Employee,
conditioned upon Employee’s commencement of employment with the Company, one
hundred fifty thousand (150,000) options to purchase Class A Common Stock of the
Company at the Fair Market Value per share on the first date of Employee’s
employment with the Company.  All such shares shall be subject to all conditions
of the current Company stock option incentive plan provisions (a copy of which
has been or will be provided to Employee), and will vest one-third (1/3) on the
first date of Employee’s employment with the Company; one-third (1/3) on the
anniversary of such date; and one-third (1/3) on the second anniversary of such
date.  Documentation of the grant shall be delivered to Employee within fifteen
(15) days of Employee’s commencement of employment with the Company as set forth
in Section 2.

 

3.1.3        Initial Restricted Stock Units.  Within fifteen (15) days of
Employee’s and Company’s execution of this Agreement, the Company shall issue to
Employee twelve thousand (12,000) Restricted Stock Units based on the Company’s
Senior Management Performance criteria for 2009, a copy of which has previously
been provided  to Employee.

 

3.1.4        Make Whole Benefit.  Company understands that Employee has forsaken
or lost the opportunity to realize certain benefits otherwise available to
Employee in association with his employment prior to employment with the
Company.  In recognition thereof, the Company shall within fifteen (15) days of
Employee’s commencement of employment with the Company or set forth in
Section 2, provide Employee with a one-time make whole benefit in the amount of
two hundred thousand dollars ($200,000.00), one-half (1/2) of which shall be
payable to Employee in cash, and one-half (1/2) of which shall be payable to
Employee in Restricted Stock Units which will vest in six months from the time
of issuance.

 

3.2           Incentive Compensation. In addition to the Base Salary, on an
annual basis, subject to annual reviews in accordance with Company policy, and
also subject to the overall performance of the Company, the Employee shall be
eligible  to receive a bonus (“Bonus”) consisting of (i) a cash bonus of up to
eighty five percent (85%) of Employee’s Base Salary, (ii) issuance of additional
stock options of the Company or (iii) a combination of both cash and stock
options in an amount to be determined prior to the conclusion of each fiscal
year of the Company during the Agreement Term in the sole discretion of the
Compensation Committee of the Board (the “Compensation Committee”).  Should a
cash Bonus be payable to Employee, it is expected that it will be based on an
initial review during June 2009, and payable in July 2009, and at similar time
frames during the Agreement Term (and in any event no later than 2 ½ months
after the end of the later of the Employer’s fiscal year or the Employee’s
taxable year during which the Bonus was earned.

 

3.3.1        Business Expenses.  Upon submission of appropriate invoices or
vouchers, the Company shall pay or reimburse the Employee for all reasonable and
necessary expenses actually incurred or paid by him during the Agreement Term in
the performance of his duties hereunder.

 

2

--------------------------------------------------------------------------------


 

3.3.2        Relocation and Temporary Living and Commuting Expenses.  Employee
will relocate to the greater Rutland, Vermont area in order to be employed in
the Rutland, Vermont headquarters of the Company.  Employee shall conclude such
relocation within eight (8) months of the date of this Agreement.  To assist
Employee with his relocation expenses, the Company shall pay Employee one
hundred five thousand dollars ($105,000.00) on or before March 15, 2009.

 

3.4           Participation in Benefit Plans. Subject to each plan’s Employee
contribution requirement, the Employee shall be entitled to immediately
participate in any health benefit or other employee benefit plans available to
the Company’s senior executives as in effect from time to time, including,
without limitation, any qualified or non-qualified pension, profit sharing and
savings plans, any death and disability benefit plans, any medical, dental,
health and welfare plans and any stock purchase programs, on terms and
conditions at least as favorable as provided to other senior executives, and to
continue to participate in them during the Severance Benefit Term (as defined in
Section 4.4.1(g), if applicable), in each case to the extent that he may be
eligible to do so under the applicable provisions of any such plan and
applicable law. Following the termination of the Employee hereunder or the
expiration of the Severance Benefit Term (if applicable), the Employee and his
eligible dependents shall be eligible for health care continuation under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) to the extent
authorized by law and at Employee’s own cost.

 

3.5           Vacation. The Employee shall be entitled to four (4) weeks of
annual vacation and shall be subject to the Company’s standard holiday
schedule.  Unused vacation shall not be carried over into any subsequent year
during the Agreement Term. The Company shall have no obligation to pay the
Employee for any unused vacation.

 

3.6           Fringe Benefits and Perquisites. The Employee shall be entitled to
a monthly auto allowance of six hundred fifty dollars ($650.00) per month; a
company paid gas card related to the use of said automobile; as well as any
fringe benefits and perquisites that are generally made available to senior
executives of the Company from time to time and that are approved by the
Compensation Committee.

 

4.             Termination.  The Employee’s employment hereunder may be
terminated only under the following circumstances:

 

4.1           Death.  The Employee’s employment hereunder shall terminate
automatically upon his death, in which event the Company shall pay to the
Employee’s written designee or, if he has no written designee, to his spouse or,
if he leaves no spouse and has no written designee, to his estate, (i) Severance
and Acceleration Payment  immediately upon death,  and (ii) all reasonable
expenses actually incurred or paid by the Employee in the performance of his
duties hereunder prior to the date of death.

 

4.2           Disability. The Company may terminate the Employee’s employment
hereunder if (i) as a result of the Employee’s incapacity due to physical or
mental illness, the Employee shall have been absent from his duties hereunder on
a full-time basis for an aggregate of 180 consecutive or non-consecutive
business days in any 12 consecutive-month period and (ii) within 10 days after
written notice of termination hereunder is given by the Company, the Employee
shall not have returned to the performance of his duties hereunder on a
full-time basis. The determination of incapacity or disability under the
preceding sentence shall be made in good faith by the Company based upon
information supplied by a physician selected by the Company or its insurers and
reasonably acceptable to the Employee or his legal representative. During any
period that the Employee fails to perform his duties hereunder as a result of
incapacity due to physical or mental illness (the “Disability Period”),

 

3

--------------------------------------------------------------------------------


 

the Employee shall continue to receive his full Base Salary hereunder until his
employment is terminated pursuant to this Section 4.2, provided that amounts
payable to the Employee shall be reduced by the sum of the amounts, if any, paid
to the Employee during the Disability Period under any disability benefit plans
of the Company. If the Employee is terminated pursuant to this Section 4.2 the
Company shall pay to the Employee (or his legal representative):  (i) Severance,
payable as described in Section 4.4.1(e), (ii) the Acceleration Payment, payable
as described in Section 4.4.1(b), (iii) Severance Benefits for the Severance
Benefit Term, and (iv) all reasonable expenses actually incurred or paid by the
Employee in the performance of his duties hereunder prior to the date of
termination due to disability.

 

4.3           Termination by Company.

 

4.3.1 Termination by Company for Cause.  The Company (i) shall have “Cause” to
terminate the Employee’s employment hereunder upon the Employee (A) being
convicted of a crime involving the Company (other than pursuant to actions taken
at the direction or with the approval of the Board), (B) having engaged in
(1) willful misconduct which has a material adverse effect on the Company,
(2) willful or gross neglect which has a material adverse effect on the Company,
(3) fraud, (4) misappropriation or (5) embezzlement in the performance of his
duties hereunder, or (C) having breached in any material respect the material
terms and provisions of this Agreement and failed to cure such breach within
fifteen (15) days following written notice from the Company specifying such
breach and (ii) may terminate the Employee’s employment on written notice given
to the Employee at any time following the occurrence of any of the events
described in clauses (i)(A) and (i)(B) above and on written notice given to the
Employee at any time not less than 60 days following the occurrence of any of
the events described in clause (i)(C) above.  In the event the Employee’s
employment is terminated by the Company for “Cause”, the Employee shall be
entitled to continue to receive Base Salary accrued but unpaid and expenses
incurred but not repaid to the Employee, in each case only until the effective
date of such termination.

 

4.3.2        Termination by Company other than for Cause.  In the event the
Employee’s employment is terminated by the Company other than for Cause, the
Employee shall be entitled to (i) Severance, payable as described in
Section 4.4.1(e), (ii) the Acceleration Payment payable as described in
Section 4.4.1(b), (iii) Severance Benefits for the Severance Benefit Term, and
(iv)  the accelerated vesting at the time of termination of any stock options or
equity grants (such as Restricted Stock Units, with respect to which payment
also shall be made upon such vesting) issued by the Company to the Employee.

 

4.4           Termination by Employee.

 

4.4.1        Definitions.           For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:

 

(a)           “Affiliate” means, with respect to the Company, any entity
directly or indirectly controlled, controlling or under common control with the
Company.

 

(b)           “Acceleration Payment” means an amount in cash equal to the value
of (i) any Base Salary accrued but unpaid prior to the date of termination,
(ii) Bonus accrued but unpaid prior to the date of termination and (iii) any
vacation accrued but unused prior to the date of termination.  The Acceleration
Payment shall be payable in a lump sum immediately upon termination, subject to
Section 11.  The Acceleration Payment is not “deferred compensation” within the
meaning of Section 409A (as defined below).

 

4

--------------------------------------------------------------------------------


 

(c)           “Good Reason” means the occurrence of one or more of the following
conditions: the assignment to the Employee of any duties inconsistent with his
status as Senior Vice President and Chief Financial Officer,  a material adverse
alteration in the nature or status of his responsibilities from those provided
herein or the transfer of a significant portion of such responsibilities to one
or more third persons, a material diminution in the Employee’s compensation,
provided that the Employee has given the Company notice within 90 days of the
initial existence of the condition, the Company has not remedied the condition
within 30 days after receiving such notice and the Employee actually terminates
within 180 days of the initial existence of such condition.

 

(e)           “Severance” means the sum of:  (i) two (2) times the highest Base
Salary that was paid to the Employee at any time prior to termination by the
Employee for Good Reason or prior to when the Employee’s employment is
terminated by the Company other than for “Cause”; and (ii) two (2) times 85% of
the highest Base Salary used in clause (i).  Severance due under (i) shall be
paid bi-weekly in accordance with Company payroll procedures, commencing
immediately upon termination, and Severance due under (ii) shall be paid in a
lump sum within sixty (60) days of the date of Employee’s termination, in all
cases subject to Section 11 and, to the extent applicable, Section 20, and less
applicable Employee payroll deductions.  Severance payable under clause (i) is
intended to, and shall be construed to, fit within the short-term deferral and
separation pay exceptions to Section 409A to the maximum permissible extent and
each installment payment thereof shall be treated as a separate payment. 
Severance payable under clause (ii) is intended to, and shall be construed to,
fit within the short-term deferral exception to Section 409A.

 

(f)            “Severance Benefits” means the group medical, dental, disability
and life insurance benefits contemplated by Section 3.4 of this Agreement.  The
Severance Benefits are intended to, and shall be construed to, fit within the
short-term deferral and separation pay exceptions to Section 409A to the maximum
permissible extent and each installment thereof shall be treated as a separate
payment for purposes of Section 409A.

 

(g)           “Severance Benefit Term” means two (2) years from the date
Employee terminates his employment for Good Reason, or the Employee’s employment
is terminated by the Company other than for Cause.

 

(h)           “Section 409A” means Section 409A of the Internal Revenue Code of
1986, and the regulations issued thereunder, as each may be amended from time to
time.

 

4.4.2        Termination by Employee for Good Reason.  At the election of the
Employee, the Employee may terminate his employment for Good Reason immediately
upon written notice to the Company; provided, however, that Employee must make
such election to terminate his employment for Good Reason within 90 days of his
becoming aware of the occurrence of such event that qualifies as Good Reason
under Section 4.4.1(d) of this Agreement. If during the Agreement Term the
Employee’s employment is terminated by the Employee for Good Reason, the
Employee shall be entitled to receive from the Company (i) Severance, payable as
described in Section 4.4.1(e), (ii)  the Acceleration Payment payable as
described in Section 4.4.1(b), , (iii) Severance Benefits for the Severance
Benefit Term, (iv) the accelerated vesting at the time of termination of any
stock options or equity grants (such as Restricted Stock Units, with respect to
which payment also shall be made upon such vesting) issued by the Company to
Employee, and (v) a cash payment in an amount equal to the amount of any excise
tax imposed on Employee under Section 4999 of the Internal Revenue Code of 1986,
as amended (“Section 4999”), increased by the additional federal and state
income taxes on such amount, such that, after

 

5

--------------------------------------------------------------------------------


 

payment of this additional cash payment, the Employee’s Severance, Acceleration
Payment and Severance Benefits after federal and state income taxes are equal to
the amount that the Employee would have received but for the imposition of the
excise tax under Section 4999.  Any payment pursuant to clause (v) shall be made
no later than December 31 of the year following the year in which the Employee
remits the related taxes.

 

4.4.3        Termination by Employee for other than Good Reason.  Upon forty
five (45) days’ prior written notice, the Employee may terminate his employment
with the Company other than for Good Reason. If the Employee voluntarily
terminates his employment with the Company other than for Good Reason, no
further payment shall be due the Employee pursuant to Section 3 or 4 above
(other than payments for accrued and unpaid Base Salary and expenses incurred
but not repaid to the Employee, in each case prior to such termination), however
the indemnification provisions pursuant to Section 10 hereof shall survive any
termination of employment of the Employee hereunder.

 

4.5           Effect of Termination on Certain Obligations. No termination of
the employment of the Employee by either the Company or the Employee, whether
for Good Reason or without Cause or for Cause ,shall terminate, affect or impair
any of the obligations or rights of the parties set forth in Sections 4, 5, 6,
7, 8 and 10 of this Agreement, all of which obligations and rights shall survive
any termination of employment of the Employee hereunder.

 

5.             Covenant Not to Disclose Confidential Information.  During the
Agreement Term, and for a period of two (2) years thereafter, the Employee
acknowledges that during the course of his affiliation with the Company he has
or will have access to and knowledge of certain information and data which the
Company considers confidential and/or proprietary and the release of such
information or data to unauthorized persons would be extremely detrimental to
the Company. As a consequence, the Employee hereby agrees and acknowledges that
he owes a duty to the Company not to disclose, and agrees that without the prior
written consent of the Company, at any time, either during or after his
employment with the Company, he will not communicate, publish or disclose, to
any person anywhere, or use, any Confidential Information (as hereinafter
defined), except as may be necessary or appropriate to conduct his duties
hereunder, provided the Employee is acting in good faith and in the best
interest of the Company. The Employee will use all reasonable efforts at all
times to hold in confidence and to safeguard any Confidential Information from
falling into the hands of any unauthorized person and, in particular, will not
permit any Confidential Information to be read, duplicated or copied. The
Employee will return to the Company all Confidential Information in the
Employee’s possession or under the Employee’s control when the duties of the
Employee no longer require the Employee’s possession thereof, or whenever the
Company shall so request, and in any event will promptly return all such
Confidential Information if the Employee’s relationship with the Company is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof, the term “Confidential Information” shall mean any information
or data used by or belonging or relating to the Company whether communication is
verbal or in writing that is not known generally to the industry in which the
Company is or may be engaged, including without limitation, any and all trade
secrets, proprietary data and information relating to the Company’s business and
products, intellectual property, patents, or copyrightable works, price list,
customer lists, processes, procedures or standards, know-how, manuals, business
strategies, records, drawings, specifications, designs, financial information,
whether or not reduced to writing, or information or data which the Company
advises the Employee should be treated as Confidential Information.

 

6.             Covenant Not to Compete and Non-Solicitation and
Non-Disparagement. The Employee acknowledges that he, at the expense of the
Company, has been and will be specially trained in the business of the Company,

 

6

--------------------------------------------------------------------------------


 

has established and will continue to establish favorable relations with the
customers, clients and accounts of the Company and will have access to trade
secrets of the Company. Therefore, in consideration of such training and
relations and to further protect trade secrets, directly or indirectly, of the
Company, the Employee agrees that during the term of his employment by the
Company, and for a period of one (1) year from and after the voluntary or
involuntary termination of such employment for any or no reason, he will not,
directly or indirectly, without the express written consent of the Company:

 

(a)           own or have any interest in or act as an officer, director,
partner, principal, employee, agent, representative, consultant or independent
contractor of, or in any way assist in, any business located in or doing
business in the United States of America or Canada in any area within one
hundred (100) miles of any facility of the Company during the term of the
Employee’s employment,  by the Company which is engaged, directly or indirectly,
in (i) the solid waste processing, disposal and management business, (ii) the
utilization of recyclable materials business or (iii) any other business the
Company is engaged in or proposes to engage in on the date this Agreement, or
subsequently, at the date of termination of this Agreement, including, without
limitation, businesses in the nature of, or relating to, waste reduction, the
creation of power or fuels out of waste, landfill gas to energy or gasification
businesses (the businesses described in clauses (a)(i), (ii) and (iii) are
collectively referred to as the “Competitive Businesses”); provided, however,
that notwithstanding the above, the Employee may own, directly or indirectly,
solely as an investment, securities of any such person which are traded on any
national securities exchange or NASDAQ if the Employee (A) is not a controlling
person of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 5% or more of any class of securities of such
person;

 

(b)           solicit clients, customers (who are or were customers of the
Company, or were prospects to be customers of the Company, within the twelve
(12) months prior to termination) or accounts of the Company for, on behalf of
or otherwise related to any such Competitive Businesses or any products related
thereto; or

 

(c)           solicit, employ or in any manner influence or encourage any person
who is or shall be in the employ or service of the Company to leave such employ
or service.

 

Notwithstanding the foregoing, the parties expressly agree that the provisions
of this Section 6, shall not preclude employment per se by Employee with a
company engaged in Competitive Businesses (“Competitor”), so long as Employee
shall not, for a period not less than the one (1) year restrictive period
following employment with the Company as described above, be employed by a
Competitor to act in a supervisory, oversight, marketing, pricing, sales or any
other directly competitive function in the markets in which Company is engaged,
and in any event, Employee shall comply in all respects with the obligations set
forth in Section 5 hereof.

 

Furthermore, the terms of this covenant not to compete shall be enforceable
against Employee only to the extent that during Employee’s employment the
Company continues to pay Employee compensation equal to the salary level set
forth in Section 3.1 of this Agreement and after termination of Employee’s
employment the Company continues to pay Employee any and all Severance Benefits,
Severance  and the Acceleration Payment as required under Section 4 of this
Agreement. Furthermore, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area

 

7

--------------------------------------------------------------------------------


 

or scope covered thereby, such court shall have the power to reduce the
duration, area or scope of such provisions and, in its reduced form, such
provision shall then be enforceable and shall be enforced

 

7.             Assignment of Inventions and Work.  Employee hereby agrees to
disclose in writing to Company any  Inventions or copyrightable Works, which are
conceived, made, discovered, written or created by Employee, alone and/or in
combination with others, during Employee’s employment with the Company, and that
Employee will, voluntarily and without additional consideration, assign
Employee’s  rights and title to such Inventions or Works to Company.  This
assignment of Inventions or Works relates only to Inventions or Works which are
directly related  to the businesses of the Company.

 

8.             Specific Performance.  Recognizing that irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by the Employee contained in Sections 5,
6 or 7 hereof, and that the Company’s remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies which may be available to them,
shall be entitled to an injunction, including a mandatory injunction, to be
issued by any court of competent jurisdiction ordering compliance with this
Agreement or enjoining and restraining the Employee, and each and every person,
firm or company acting in concert or participation with him, from the
continuation of such breach.

 

9.             Potential Unenforceability of Any Provision. The Employee
acknowledges and agrees that he has had an opportunity to seek advice of counsel
in connection with this Agreement. If a final judicial determination is made
that any provision of this Agreement is an unenforceable restriction against the
Employee or the Company, the provisions hereof shall be rendered void only to
the extent that such judicial determination finds such provisions unenforceable,
and such unenforceable provisions shall automatically be reconstituted and
became a part of this Agreement, effective as of the date first written above,
to the maximum extent in favor of the Company (in the case of an Employee
breach) or the Employee (in the case of a Company breach) that is lawfully
enforceable. A judicial determination that any provision of this Agreement is
unenforceable shall in no instance render the entire Agreement unenforceable,
but rather the Agreement will continue in full force and effect absent any
unenforceable provision to the maximum extent permitted by law.

 

10.           Indemnification.  The Company agrees that except as limited by the
Company’s Certificate of Incorporation or By-Laws (as either or both may be
amended from time to time), or applicable law, the Company shall indemnify the
Employee (and promptly advance expenses as may be required) to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit.  The
Employee shall be entitled to this indemnification if by reason of his
employment or by any reason of anything done or not done by the Employee in any
such capacity he is or is threatened to be made, a party to any threatened,
pending, or completed Proceeding (as defined herein).  Employee will be
indemnified to the full extent permitted by applicable law against expenses,
judgments, penalties, fines and amounts paid in settlement (including all
interest assessments and other charges paid or payable in connection with or in
respect of such expenses, judgments, fines, penalties or amounts paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful. 
“Proceeding” includes any threatened, pending, or completed claim,

 

8

--------------------------------------------------------------------------------


 

action, suit, arbitration, alternate dispute resolution mechanism,
administrative hearing, appeal, inquiry or investigation, whether civil,
criminal, administrative, arbitrative, investigative, or other (whether
instituted by the Company or any other party), or any inquiry or investigation
that Employee in good faith believes might lead to the institution of any such
action, suit or proceeding whether civil, criminal, administrative,
investigative, or other, including any action, suit arbitration, alternate
dispute resolution mechanism, administrative  hearing, appeal, or any inquiry or
investigation pending on or prior to the date hereof or initiated by the
employee to enforce his rights under this indemnification section of this
Agreement. This indemnification and the advancement of expenses shall include
attorney’s fees and other reasonable expenses incurred by the employee pursuant
to this clause. In the event that there is a potential conflict of interest
between the Employee and the Company the Employee may select his own counsel
(and still be entitled to the benefit of this indemnification).   This
indemnification clause shall survive the termination of this Agreement.

 

11.           General Release.  Employee recognizes, understands and agrees that
the provision of this Agreement by the Company, and its terms of employment, as
well as its terms of Severance, Severance Benefits and the Acceleration Payment
are generous and extraordinary, and that in consideration thereof, Employee
agrees in this Agreement that in advance of and as a condition to the receipt of
such Severance Benefits, Severance and the Acceleration Payment, if any,
Employee will execute a General Release in a form mutually satisfactory to
Company and Employee, but in any case, including appropriate releases for all
claims or demands Employee may have against Company for violation of any laws,
rules, regulations, orders or decrees established to protect the rights of
employees pursuant to anti-discrimination laws and including all protections
afforded to Employee relative to the execution and revocation of such a General
Release.  Employee understands and agrees that no Severance Benefits or
Severance and the Acceleration Payment will be made to Employee unless, and
until Employee and Company execute such a General Release, and Employee’s rights
to revoke such General Release have expired or have been extinguished as a
matter of law.  Such General Release must be executed and submitted to the
Company within 60 days following termination of employment.  Payment of amounts
exempt from Section 409A shall be made (or shall begin, as the case may be)
immediately upon the expiration of the revocation period, but payment of any
amounts that constitute “deferred compensation” within the meaning of
Section 409A shall be made (or begin) immediately upon the expiration of the
60-day period, subject to any further delay under Section 20.

 

12.           Corporate Authority.  The Company represents and warrants to the
Employee that (a) the Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, (b) the execution, delivery,
and performance of the undertakings contemplated by the Agreement have been duly
authorized by the Company, and (c) this Agreement shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors rights generally.

 

13.           Notice. Any notice or other communication hereunder shall be in
writing and shall be mailed or delivered to the respective parties hereto as
follows:

 

(a) If to the Company:

 

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT 05702

 

9

--------------------------------------------------------------------------------


 

Attention: Vice President and General Counsel

 

(b) If to the Employee:

 

John S. Quinn

Senior Vice President and Chief Financial Officer

25 Greens Hill Lane

Rutland, VT 05702

 

 

With a copy to:

 

John S. Quinn

[**]

 

The addresses of either party hereto above may be changed by written notice to
the other party.

 

14.           Amendment; Waiver. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms of covenants hereof may
be waived, only by written instrument executed by the party against whom such
modification or waiver is sought to be enforced. The failure of either party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in anyone or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant in this Agreement.

 

15.           Benefit and Binding Effect. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company, but
shall be personal to and not assignable by the Employee. The obligations of the
Company hereunder are personal to the Employee or where applicable to his spouse
or estate, and shall be continued only so long as the Employee shall be
personally discharging his duties hereunder. The Company may assign its rights,
together with its obligations, to any corporation which is a direct or indirect
wholly-owned subsidiary of the Company; provided, however, that the Company
shall not be released from its obligations hereunder without the prior written
consent of the Employee, which consent shall not be unreasonably withheld.

 

16.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF VERMONT REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER
PRINCIPLES OF CONFLICTS OF LAW.

 

17.           Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

18.           Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

10

--------------------------------------------------------------------------------


 

19.           Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and preliminary agreements. No
subsequent modifications may be made to this Agreement except by signed writing
of the parties.

 

20.           Compliance with Section 409A.

 

Payments and benefits under this Agreement are intended to be exempt from
Section 409A to the maximum possible extent and, to the extent not exempt, are
intended to comply with the requirements of Section 409A.  The provisions of
this Agreement shall be construed in a manner consistent with such intent.

 

With respect to any “deferred compensation” within the meaning of Section 409A
that is payable or commences to be payable under this Agreement solely by reason
of the Employee’s termination of employment, such amount shall be payable or
commence to be payable as soon as, and no later than,  the Employee experiences
a “separation from service” as defined in Section 409A, subject to Section 11 of
the Agreement and subject to the six-month delay described below, if
applicable.  In addition, nothing in the Agreement shall require the Company to,
and the Company shall not, accelerate the payment of any amount that constitutes
“deferred compensation” except to the extent permitted under Section 409A.

 

If the Employee is a “Specified Employee” within the meaning of Section 409A at
the time his employment terminates and any amount payable to the Employee by
virtue of his separation from service constitutes “deferred compensation” within
the meaning of Section 409A, any such amounts that otherwise would be payable
during the first six months following separation from service shall be delayed
and accumulated for a period of six months and paid in a lump sum on the first
day of the seventh month.  Amounts exempt from Section 409A shall not be so
delayed.  The Severance and Severance Benefits described in Section 4.4.1 of the
Agreement are intended to, and shall be construed to, fit within the short-term
deferral and separation pay exceptions to Section 409A to the maximum
permissible extent and each installment thereof shall be treated as a separate
payment for such purposes.

 

Any reimbursements or in-kind benefits provided to the Employee shall be
administered in accordance with Section 409A, such that:  (a) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during one
year shall not affect the expenses eligible for reimbursement or the in-kind
benefits provided in any other year; (b) reimbursement of eligible expenses
shall be made on or before December 31 of the year following the year in which
the expense was incurred; and (c) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or to exchange for another benefit.

 

21.           AGREEMENT TO ARBITRATE

 

The undersigned parties agree that any disputes that may arise between them
(including but not limited to any controversies or claims arising out of or
relating to this Agreement or any alleged breach thereof, and any dispute over
the interpretation or scope of this arbitration clause) shall be settled by
arbitration by a single arbitrator agreed to by the parties, or if one cannot be
agreed to by the parties, then by a three (3) person arbitration panel which is
selected by the party of the first party, the second member chosen by the party
of the second party, and the third member being selected by the first two
arbitrators as previously selected by the parties.  The arbitrator(s) shall
administer the arbitration in accordance with the American Arbitration

 

11

--------------------------------------------------------------------------------


 

Association, Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. No
party shall be entitled to punitive, consequential or treble damages.  The
arbitrator(s) selection process shall be concluded by the parties within sixty
(60) days of a party’s Notice of Arbitration.

 

ACKNOWLEDGMENT OF ARBITRATION PURSUANT TO 12 V.S.A. § 5651 et seq. THE PARTIES
HERETO ACKNOWLEDGE THAT THIS DOCUMENT CONTAINS AN AGREEMENT TO ARBITRATE. AFTER
SIGNING THIS DOCUMENT EACH PARTY UNDERSTANDS THAT HE WILL NOT BE ABLE TO BRING A
LAWSUIT CONCERNING ANY DISPUTE THAT MAY ARISE WHICH IS COVERED BY THIS
ARBITRATION AGREEMENT EXCEPT AS PROVIDED IN THIS PARAGRAPH OR UNLESS IT INVOLVES
A QUESTION OF CONSTITUTIONAL LAW OR CIVIL RIGHTS. INSTEAD EACH PARTY HAS AGREED
TO SUBMIT ANY SUCH DISPUTE TO AN IMPARTIAL ARBITRATOR.

 

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
and Acknowledgement of Arbitration pursuant to 12 V .S.A. § 5651 et seq. as of
the dates written below:

 

 

 

 

JOHN S. QUINN

 

 

 

 

 

 

Witness:

   /s/ BRIAN DELGHIACCIO

 

      /s/ JOHN S. QUINN

 

 

 

 

 

 

Date:

   12/18/08

 

Date:

     12/18/08

 

 

 

 

 

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

Witness:

    /s/ SHELLEY S. ROGERS

 

By:

  /s/ JOHN W. CASELLA

 

 

 

 

 

Date:

     12/18/08

 

Name:

   John W. Casella, Chairman & CEO

 

 

 

 

 

 

 

Date:

    12/18/08

 

12

--------------------------------------------------------------------------------